Citation Nr: 0908263	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-01 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) and ulcers.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active duty service from June 1959 to May 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which denied entitlement to 
service connection for GERD and ulcers.  Thereafter, the 
Veteran perfected an appeal as to the denial of service 
connection for his gastrointestinal disabilities.

In April 2005, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In July 2005 and March 2008, the Board remanded the claim on 
appeal to the RO via the Appeals Management Center (AMC), in 
Washington, DC for further development and readjudication.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the July 2005 and March 2008 Board remands, the Veteran 
was to be scheduled for a VA gastrointestinal examination, to 
be conducted by a PHYSICIAN.  Neither examination was 
performed by a PHYSICIAN.  A remand by the Board confers on 
an appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet.App. 268, 271 (1998).

Further, the remand instructions indicated that the claims 
folder was to be reviewed.  The nurse practitioner (NP) who 
performed the November 2008 examination indicated that she 
had reviewed the record, and noted the history of ulcer 
treatment at age 17, and that a GI series in June 1959 was 
normal.  That GI series was performed at the time of the 
Veteran's entry into service.  The NP neglected to mention 
that service treatment records documented two visits to 
sickbay for vomiting in March 1960 and December 1960.  No 
diagnosis was given in March 1960, and acute gastritis was 
diagnosed in December 1960.  The Veteran's May 1963 
separation examination report noted normal abdomen and 
viscera findings.  The NP then concluded that it was less 
likely than not that ulcers and GERD were incurred in or 
aggravated by service.  Her rationale was that there was no 
evidence of a gastric disorder in service.  

It is unfortunate that this case must be sent back, once 
again; but perhaps the expression "three times a charm" 
will hold true in this case.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated him for GERD or ulcers since 
January 2004.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. .

2.  The veteran should be scheduled for a 
VA gastrointestinal to determine the 
etiology of his GI disorders (ulcers and 
GERD).  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the PHYSICIAN for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  Following review of the 
claims folder, and an examination of the 
veteran, the physician is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
ulcers and GERD were incurred or 
aggravated in service.  With regard to 
any GI disorder which is determined to 
have pre-existed service, the examiner 
should indicate whether that disorder was 
aggravated in service.  That is, the 
physician should state whether the pre- 
existing disorder underwent an increase 
in disability during service, and if so, 
whether such increase was due to the 
natural progress of the disease.  The 
examiner must provide a clear, 
sustainable explanation for each finding 
and opinion expressed.  The examiner is 
advised that there may be pertinent 
service medical records, and that such 
records are to be carefully reviewed and 
considered when rendering an opinion.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




